Citation Nr: 1002289	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist injury.

2.  Entitlement to service connection for residuals of a left 
wrist injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1985 to October 1986.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2005 rating decision by the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant requested a video conference Board hearing in 
connection with his appeal.  Such a hearing was scheduled for 
January 2010; however, he withdrew his request for a hearing 
in January 2010 . 


FINDING OF FACT

On January 8, 2010, prior to the promulgation of the Board's 
decision in the appeal, the appellant withdrew his appeal 
with respect to the issues of entitlement to service 
connection for residuals of a right wrist injury, residuals 
of a left wrist injury and residuals of a right knee injury.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
issues of entitlement to service connection for residuals of 
a right wrist injury, residuals of a left wrist injury and 
residuals of a right knee injury by the appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204.  When an 
appellant does so, the withdrawal effectively creates a 
situation where there no longer exists any allegation of 
error of fact or law.  Consequently, in such an instance, the 
Board does not have jurisdiction to review the appeal, and 
the appropriate action by the Board is dismissal.  38 
U.S.C.A. §§ 7104, 7105(d).

In a statement received by the Board January 8, 2010, the 
appellant indicated that he wished to withdraw his appeal 
with respect to the issues of entitlement to service 
connection for residuals of a right wrist injury, residuals 
of a left wrist injury and residuals of a right knee injury.  
This is certainly permissible under the Board's rules of 
practice.  See 38 C.F.R. § 20.204.  Given the appellant's 
clear intent to withdraw his appeal in these matters, further 
action by the Board in the matter would not be appropriate.  
38 U.S.C.A. § 7105.


ORDER

The appeal in the claims of service connection residuals of a 
right wrist injury, residuals of a left wrist injury and 
residuals of a right knee injury is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


